684 S.E.2d 440 (2009)
363 N.C. 658
STATE
v.
James Dewarrick COLE.
No. 378P09.
Supreme Court of North Carolina.
September 14, 2009.
Jarvis John Edgerton, for James Dewarrick Cole.
William D. Spence, Kinston, for Kawamie Shonta Cole.
Catherine F. Jordan, Alexander M. Hightower, Assistant Attorneys General, for State of North Carolina.
Prior report: ___ N.C.App. ___, 681 S.E.2d 423.
The following order has been entered on the motion filed on the 14th of September 2009 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 14th of September 2009."